EX-10 4 ex10a20.htm RESTATED OFFICER INCENTIVE PLAN FIRST AMENDMENT

                                                                FOURTH AMENDMENT
                                                                               
TO
                                                       ACE HARDWARE CORPORATION
                                                  RESTATED OFFICER INCENTIVE
PLAN

    Pursuant to Section 5 of the Ace Hardware Corporation Restated Officer
Incentive Plan ("The Plan"),
    effective January 1, 2003, the Company hereby amends the Plan as follows:

 1. Exhibit A is restated to set forth the participants and tiers for the ST
    Plan and VA Plan for plan
    years commencing January 1, 2003 as set forth on Exhibit A (2003).
    
    
 2. Exhibits B and BB are modified and restated to set forth the multiplier
    matrix for the team portion
    of the short term goal, and the method of calculation for the retail portion
    of the short term goal, as
    set forth on Exhibit B (2003) and Exhibit BB (2003), respectively.
    
    
 3. Exhibit C is modified and restated and presents a financial model which
    supports the VA Plan, as set
    forth in Exhibit C (2003).
    
    
 4. Section 7 shall be amended by deleting the third and fourth paragraph of
    Subsection Performance
    Measure as amended by the First Amendment and substituting the following:

                Following is a presentation of ratios in effect as of January 1,
2003 pertaining to the VA Plan.
                These ratios may be adjusted from time to time by the Board (as
set forth on Exhibit A).

>  * Gross Patronage Dividend Threshold for actual RSC sales remains at 5.4
>    percent.
>  * Permanent Sharing Ratio remains at 4.91 percent.

 5. This Fourth Amendment is effective January 1, 2003.

    Except as specifically amended herein, the Plan and the First, Second and
Third Amendments to the
    Plan shall remain in full force and effect as prior to this Fourth
Amendment.

    Dated: December 11, 2002                                    Ace Hardware
Corporation
                                                                                 
a Delaware corporation

                                                                                 
By:_________________________________
                                                                                 
Chairman of the Board of Directors

                                                                                 
and

                                                                                 
By:_________________________________
                                                                                 
President and CEO